Citation Nr: 0332483	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  97-34 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for coronary artery 
disease, currently evaluated as 30 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



REMAND

On April 23, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2003).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a cardiology 
examination to determine the nature and 
severity of his service-connected 
coronary artery disease.  Send the claims 
folder to the examiner for review.  After 
reviewing the file, obtaining a detailed 
history, and examining the veteran, the 
examiner should provide an opinion as to 
the following:

(a) Indicate whether and when there is 
evidence of acute illness from coronary 
occlusion or thrombosis; or after 6 
months following such acute illness, 
evidence of a history of acute illness 
from coronary occlusion or thrombosis 
with chronic residual findings of 
congestive heart failure or angina on 
moderate exertion or more than sedentary 
employment precluded;

(b) Indicate whether there is a history 
of substantiated repeated anginal attacks 
and whether more than light manual labor 
feasible;

(c) Indicate whether there is marked 
enlargement of the heart, confirmed by 
roentgenogram, or the apex beat beyond 
the midclavicular line, sustained 
diastolic hypertension, diastolic 120 or 
more, which may later have been reduced, 
and dyspnea on exertion;

(d) Indicate the amount of workload 
(measured in metabolic equivalents) which 
results in dyspnea, fatigue, angina, 
dizziness, or syncope.  If a laboratory 
determination of METs by exercise testing 
cannot be performed for medical reasons, 
the examiner should provide an estimation 
of the level of activity (expressed in 
METs and supported by specific examples, 
such as slow stair climbing) that would 
result in dyspnea, fatigue, angina, 
dizziness, or syncope;

(e) State whether the veteran has had any 
episodes of acute congestive heart 
failure, and if so, the frequency of any 
such attacks;

(f) State whether the veteran has left 
ventricular dysfunction with an ejection 
fraction of 30 to 50 percent or less than 
30 percent. 

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





